









 

--------------------------------------------------------------------------------








LIMITED PARTNERSHIP AGREEMENT




OF




STECKMAN RIDGE, LP


A Delaware Limited Partnership










March 2, 2007





--------------------------------------------------------------------------------











TABLE OF CONTENTS



 
Page
ARTICLE 1
DEFINITIONS
1
 
1.01
Definitions
1
 
1.02
Interpretation
7
ARTICLE 2
ORGANIZATION
7
 
2.01
Formation
7
 
2.02
Name
7
 
2.03
Registered Office; Registered Agent; Principal Office in the United States;
Other Offices
7
 
2.04
Purposes
7
 
2.05
Foreign Qualification
8
 
2.06
PSA
8
 
2.07
Term
8
ARTICLE 3
PARTNERSHIP; DISPOSITIONS OF INTERESTS
8
 
3.01
Initial Partners
8
 
3.02
Representations, Warranties and Covenants
8
 
3.03
Dispositions and Encumbrances of LP Interests
9
 
3.04
Creation of Additional Partnership Interests
10
 
3.05
Access to Information
10
 
3.06
Confidential Information
10
 
3.07
Liability to Third Parties
12
 
3.08
Use of Partners’ Names and Trademarks
12
ARTICLE 4
CAPITAL CONTRIBUTIONS
12
 
4.01
Capital Contributions
12
 
4.02
Loans
12
 
4.03
No Other Contribution Obligations
13
 
4.04
Return of Contributions
13
 
4.05
Capital Accounts
13
 
4.06
Failure to Make a Capital Contribution
14
ARTICLE 5
DISTRIBUTIONS AND ALLOCATIONS
15
 
5.01
Distributions
15
 
5.02
Distributions on Dissolution and Winding Up
16
 
5.03
Withholding
16
 
5.04
Allocations
16
 
5.05
Special Allocations
16
 
5.06
Curative Allocations
17
 
5.07
Varying Interests
17
ARTICLE 6
MANAGEMENT
18
 
6.01
Generally
18
 
6.02
Officers
18
 
6.03
Operations and Management Agreement
18
 
6.04
Conflicts of Interest
18
 
6.05
Indemnification for Breach of Agreement
19
 
6.06
General Regulatory Matters
19
 
6.07
Disclaimer of Duties
19

 
i

--------------------------------------------------------------------------------




ARTICLE 7
TAXES
19
 
7.01
Tax Returns
19
 
7.02
Tax Elections
19
 
7.03
Tax Matters Partner
19
ARTICLE 8
BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS
20
 
8.01
Maintenance of Books; Reports
20
 
8.02
Bank Accounts
21
ARTICLE 9
WITHDRAWAL
21
 
9.01
No Right of Withdrawal
21
 
9.02
Deemed Withdrawal
21
 
9.03
Effect of Withdrawal
21
ARTICLE 10
DISPUTE RESOLUTION
22
 
10.01
Disputes
22
 
10.02
Negotiation to Resolve Disputes
22
 
10.03
Selection of Arbitrator
22
 
10.04
Conduct of Arbitration
23
 
10.05
Consolidation
23
ARTICLE 11
DISSOLUTION, WINDING UP AND TERMINATION
23
 
11.01
Dissolution
23
 
11.02
Winding Up and Termination
24
 
11.03
Deficit Capital Accounts
25
 
11.04
Certificate of Cancellation
25
ARTICLE 12
GENERAL PROVISIONS
25
 
12.01
Offset
25
 
12.02
Notices
25
 
12.03
Entire Agreement; Superseding Effect
25
 
12.04
Effect of Waiver or Consent
25
 
12.05
Amendment or Restatement
25
 
12.06
Binding Effect
25
 
12.07
Governing Law; Severability
26
 
12.08
Further Assurances
26
 
12.09
Waiver of Certain Rights
26
 
12.10
Counterparts
26





EXHIBITS:


A - Partners
B - Initial Facilities
C - Non-Competition Area
D - O&M Agreement


ii











--------------------------------------------------------------------------------




LIMITED PARTNERSHIP AGREEMENT
OF
STECKMAN RIDGE, LP
A Delaware Limited Partnership


This LIMITED PARTNERSHIP AGREEMENT OF STECKMAN RIDGE, LP (this “Agreement”),
dated as of March 2, 2007, is adopted, executed and agreed to, for good and
valuable consideration, by STECKMAN RIDGE GP, LLC, a Delaware limited liability
company (the “General Partner”), as the initial general partner and SPECTRA
ENERGY TRANSMISSION RESOURCE, LLC, a Delaware limited liability company
(“Spectra”), and NJR STECKMAN RIDGE STORAGE COMPANY, a Delaware corporation
(“NJR”), as the initial limited partners. Capitalized terms used in this
Agreement and not defined elsewhere have the meanings given to them in Article 1
below.


RECITALS


The Persons executing this Agreement as of the date of this Agreement are
becoming partners of the Partnership and desire to enter into a written
agreement pursuant to the Act governing the affairs of the Partnership and the
conduct of its business. This Agreement is intended to bind all Partners from
time to time and the Partnership.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Partners agree as follows:
 
ARTICLE 1
DEFINITIONS
1.01 Definitions.


(a) Certain Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below or set forth in the Sections referred to
below:


AAA - Section 10.02(c).


Act - the Delaware Revised Uniform Limited Partnership Act.


Additional Contribution - Section 4.06(a)(ii).


Additional Contribution Partner - Section 4.06(a)(ii).


Adjusted Capital Account Deficit - with respect to any Partner, the deficit
balance, if any, in such Partner’s Capital Account as of the end of the relevant
Fiscal Year after giving effect to the following adjustments: (a) credit to such
Capital Account any amounts that such Partner is obligated to restore pursuant
to the penultimate sentences of Treasury Regulation Sections 1.704-2(g)(1) and
1.704-2(i)(5) and (b) debit to such Capital Account such Partner’s share of the
items described in Treasury Regulation Sections 1.704-1(b)(2)(ii)(d)(4), (5) and
(6). This definition of Adjusted Capital Account Deficit is intended to comply
with the provisions of Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and
shall be interpreted consistently therewith.


Affiliate - with respect to any Person, (a) each entity that such Person
Controls; (b) each Person that Controls such Person, including, in the case of a
Partner, the Partner’s Parent; and (c) each entity that is under common Control
with the Person, including, in the case of a Partner, each entity that is
Controlled by the Partner’s Parent; provided, with respect to any Partner, an
Affiliate shall include (y) a limited partnership or a Person Controlled by a
limited partnership if a general partner of the limited partnership is
Controlled by the Partner’s Parent, or (z) a limited liability company or a
Person controlled by a limited liability company if the managing partner of the
limited liability company is Controlled by such Partner’s Parent; provided
further, for purposes of this Agreement the Partnership and its subsidiaries (if
any) shall not be an Affiliate of any Partner.
 
 
1

--------------------------------------------------------------------------------



Affiliate’s Outside Activities - Section 6.04(b).


Agreement - introductory paragraph.


Arbitration Notice - Section 10.02(c).


Arbitrator - Section 10.03(b).


Assignee - any Person that acquires a Partnership Interest or any portion of a
Partnership Interest through a Disposition; provided, however, that an Assignee
shall have no right to be admitted to the Partnership as a Partner except with
the prior written approval of the General Partner. The Assignee of a liquidated
or wound up Partner is the shareholder, partner, partner or other equity owner
or owners of the liquidated or wound up Partner to which that Partner’s
Partnership Interest is assigned by the Person conducting the liquidation or
winding up of that Partner. The Assignee of a Bankrupt Partner is (a) the Person
or Persons (if any) to whom such Bankrupt Partner’s Partnership Interest is
assigned by order of the bankruptcy court or other Governmental Authority having
jurisdiction over such Bankruptcy, or (b) in the event of a general assignment
for the benefit of creditors, the creditor to which such Partnership Interest is
assigned.


Authorizations - licenses, certificates, permits, orders, approvals,
determinations and authorizations from Governmental Authorities having valid
jurisdiction.


Available Cash - with respect to any Quarter ending prior to the liquidation and
winding up of the Partnership, the excess, if any and without duplication, of:


(a) the sum of all cash and cash equivalents of the Partnership on hand at the
end of that Quarter, over


(b) the amount of any cash reserves that are necessary or appropriate in the
Sole Discretion of the General Partner to (i) provide for the proper conduct of
the business of the Partnership (including reserves for future maintenance
capital expenditures and for anticipated future credit needs of the Partnership)
subsequent to that Quarter or (ii) comply with applicable Law or any loan
agreement, security agreement, mortgage, debt instrument or other agreement or
obligation to which the Partnership is a party or by which it is bound or its
assets are subject; provided, however, that distributions made by the
Partnership or cash reserves established, increased or reduced after the end of
that Quarter but on or before the date of determination of Available Cash with
respect to that Quarter shall be deemed to have been made, established,
increased or reduced, for purposes of determining Available Cash, within that
Quarter if the General Partner so determines.


Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which a liquidation or winding up of the Partnership occurs and any subsequent
Quarter shall be deemed to equal zero.


Bankruptcy or Bankrupt - with respect to any Person, (a) that Person (i) makes a
general assignment for the benefit of creditors; (ii) files a voluntary
bankruptcy petition; (iii) becomes the subject of an order for relief or is
declared insolvent in any federal or state bankruptcy or insolvency proceedings;
(iv) files a petition or answer seeking for that Person a reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any Law; (v) files an answer or other pleading admitting or failing
to contest the material allegations of a petition filed against that Person in a
proceeding of the type described in subclauses (i) through (iv) of this clause
(a); or (vi) seeks, consents to or acquiesces in the appointment of a trustee,
receiver or liquidator of that Person or of all or any substantial part of that
Person’s properties; or (b) against that Person, a proceeding seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any Law has been commenced and 120 Days have expired
without dismissal thereof or with respect to which, without that Person’s
consent or acquiescence, a trustee, receiver or liquidator of that Person or of
all or any substantial part of that Person’s properties has been appointed and
90 Days have expired without the appointment’s having been vacated or stayed, or
90 Days have expired after the date of expiration of a stay, if the appointment
has not previously been vacated.

2

--------------------------------------------------------------------------------



Breaching Partner - a Partner (a) that (i) has committed a failure or breach of
the type described in the definition of “Default,” (ii) has received a notice of
the type described in the definition of “Default,” and (iii) has not cured the
failure or breach, but as to which the applicable cure period set forth in the
definition of “Default” has not yet expired or (b) that is, or any Affiliate of
which is, a “Breaching Partner” as defined in the GP LLC Agreement.


Business Day - any day other than a Saturday, a Sunday, or a U.S. federal
holiday.


Capital Account - the account maintained by the Partnership for each Partner in
accordance with this Agreement and to be maintained by the Partnership for each
Partner from and after the Effective Date in accordance with Section 4.05.


Capital Call - Section 4.01(a).


Capital Contribution - with respect to any Partner, the amount of money and the
net agreed value of any property (other than money) contributed to the
Partnership by the Partner. Any reference in this Agreement to the Capital
Contribution of a Partner shall include a Capital Contribution of its
predecessors in interest.


Certificate - Section 2.01.


Claim - any and all judgments, claims, causes of action, demands, lawsuits,
suits, proceedings, Governmental investigations or audits, losses, assessments,
fines, penalties, administrative orders, obligations, costs, expenses,
liabilities and damages (whether actual, consequential or punitive), including
interest, penalties, reasonable attorney’s fees, disbursements and costs of
investigations, deficiencies, levies, duties, imposts, remediation and cleanup
costs, and natural resources damages.


Code - the Internal Revenue Code of 1986.


Confidential Information - information and data (including all copies) that is
furnished or submitted by any of the Partners, their Affiliates, or the
Operator, whether oral, written, or electronic, to the other Partners, their
Affiliates, or the Operator in connection with the Facilities and the resulting
information and data obtained from those studies, including market evaluations,
market proposals, service designs and pricing, pipeline system design and
routing, cost estimating, rate studies, identification of permits, strategic
plans, legal documents, environmental studies and requirements, public and
governmental relations planning, identification of regulatory issues and
development of related strategies, legal analysis and documentation, financial
planning, gas reserves and deliverability data, studies of the natural gas
supplies for the Facilities, and other studies and activities to determine the
potential viability of the Facilities and their design characteristics, and
identification of key issues. Notwithstanding the foregoing, the term
“Confidential Information” shall not include any information that:


(a) is in the public domain at the time of its disclosure or thereafter, other
than as a result of a disclosure directly or indirectly by a Partner or its
Affiliates or the Operator in contravention of this Agreement;


(b) as to any Partner or its Affiliates or the Operator, was in the possession
of such Partner or its Affiliates or Operator prior to the execution of any
confidentiality agreements related to the Facilities or this Agreement; or


(c) has been independently acquired or developed by a Partner or its Affiliates
or Operator without violating any of the obligations of that Partner or its
Affiliates or Operator under any applicable agreement.


Contributing Partner - Section 4.06(a).

3

--------------------------------------------------------------------------------



Control - the possession, directly or indirectly, through one or more
intermediaries, of the following:


(a) (i) in the case of a corporation, 50% or more of the outstanding voting
securities thereof; (ii) in the case of a limited liability company, general
partnership or venture, the right to 25% or more of the distributions therefrom
(including liquidating distributions); (iii) in the case of a trust or estate,
including a business trust, 50% or more of the beneficial interest therein; and
(iv) in the case of any other entity, 50% or more of the economic or beneficial
interest therein; provided, however, in the case of a limited partnership,
“Control” shall mean possession, directly or indirectly through one or more
intermediaries, of (A) in the case where the general partner of the limited
partnership is a corporation, ownership of 50% or more of the outstanding voting
securities of the corporate general partner, (B) in the case where the general
partner of the limited partnership is a partnership, limited liability company
or other entity (other than a corporation or limited partnership), the right to
25% or more of the distributions from the general partner entity, and (C) in the
case where the general partner of the limited partnership is a limited
partnership, Control of the general partner of the general partner in the manner
described under clause (A) or (B), in each case, notwithstanding that the Person
with respect to which Control is being determined does not possess, directly or
indirectly through one or more subsidiaries, the right to receive at least 25%
of the distributions from such limited partnership; and


(b) in the case of any entity, the power or authority, through ownership of
voting securities, by contract or otherwise, to exercise predominant control
over the management of the entity.


Day - a calendar day; provided, however, that, if any period of Days referred to
in this Agreement shall end on a Day that is not a Business Day, then the
expiration of that period shall be automatically extended until the end of the
first succeeding Business Day.


Default - with respect to any Partner,


(a) the failure of that Partner to contribute, on or before the 10th Day after
the date required, all or any portion of a Capital Contribution that Partner is
required to make as provided in this Agreement or


(b) the failure of a Partner to comply in any material respect with any of its
other agreements, covenants or obligations under this Agreement, or the failure
of any representation or warranty made by a Partner in this Agreement to have
been true and correct in all material respects at the time it was made, in each
case if the breach is not cured by the applicable Partner on or before the 30th
Day after its receiving notice of such breach from any other Partner (or, if
such breach is not capable of being cured within such 30-Day period, if such
Partner fails to promptly commence substantial efforts to cure such breach or to
prosecute such curative efforts to completion with continuity and diligence).
The General Partner may, but shall have no obligation to, extend the foregoing
10-Day and 30-Day periods.


Default Rate - a rate per annum equal to the lesser of (a) a varying rate per
annum equal to the sum of (i) the prime rate as published in The Wall Street
Journal, with adjustments in that varying rate to be made on the same date as
any change in that rate is so published, plus (ii) 2% per annum, and (b) the
maximum rate permitted by Law.


Dispose, Disposing or Disposition - with respect to any asset (including an LP
Interest or any portion of an LP Interest), a sale, assignment, transfer,
conveyance, gift, exchange or other disposition of such asset, whether such
disposition be voluntary, involuntary or by operation of Law, including the
following: (a) in the case of an asset owned by a natural person, a transfer of
such asset upon the death of its owner, whether by will, intestate succession or
otherwise; (b) in the case of an asset owned by an entity, (i) a merger or
consolidation of such entity (other than where such entity is the survivor
thereof), (ii) a conversion of such entity into another type of entity, or (iii)
a distribution of such asset, including in connection with the dissolution,
liquidation, winding up or termination of such entity (unless, in the case of
dissolution, such entity’s business is continued without the commencement of
liquidation or winding up); and (c) a disposition in connection with, or in lieu
of, a foreclosure of an Encumbrance; but such terms shall not include the
creation of an Encumbrance.


Disposing Partner - Section 3.03(a).

4

--------------------------------------------------------------------------------



Dispute - Section 10.01.


Dispute Notice - Section 10.02.


Disputing Partner - Section 10.01.


Dissolution Event - Section 11.01.


Effective Date - the date the Partnership is formed as provided in Section 2.01.


Encumber, Encumbering or Encumbrance - the creation of a security interest,
lien, pledge, mortgage or other encumbrance, whether such encumbrance be
voluntary, involuntary or by operation of Law.


Facilities - (a) the Initial Facilities and (b) any additions to or expansion of
existing Facilities that are approved by the General Partner.


FERC - the Federal Energy Regulatory Commission or any Governmental Authority
succeeding to the powers of such commission.


Governmental Authority (or Governmental) - a federal, state, local or foreign
governmental authority; a state, province, commonwealth, territory or district
thereof; a county or parish; a city, town, township, village or other
municipality; a district, ward or other subdivision of any of the foregoing; any
executive, legislative or other governing body of any of the foregoing; any
agency, authority, board, department, system, service, office, commission,
committee, council or other administrative body of any of the foregoing;
including the FERC, any court or other judicial body; and any officer, official
or other representative of any of the foregoing.


GP LLC Agreement - the Limited Liability Company Agreement of the General
Partner, dated as of March 2, 2007, as amended from time to time.


including - including, without limitation.


Initial Facilities - means the gas storage facility and related equipment and
other infrastructure described on Exhibit B.


Law - any applicable constitutional provision, statute, act, code (including the
Code), law, regulation, rule, ordinance, order, decree, ruling, proclamation,
resolution, judgment, decision, declaration or interpretative or advisory
opinion or letter of a Governmental Authority having valid jurisdiction.


Limited Partner - any Person executing this Agreement as of the date of this
Agreement as a limited partner or subsequently admitted to the Partnership as a
limited partner as provided in this Agreement, but such term does not include
any Person that has ceased to be a limited partner in the Partnership.


LP Interest - the Partnership Interest of a Limited Partner in its capacity as
such.


Non-Contributing Partner - Section 4.06(a).
 
Nonrecourse Debt - the meaning set forth in Treasury Regulation Section
1.704-2(b)(3).
 
Nonrecourse Deductions - the meaning, and the amount thereof shall be, as set
forth in Treasury Regulation Sections 1.704-2(b) and 1.704-2(c).


O&M Agreement - Section 6.03.


Officer - any Person designated as an officer of the Partnership as provided in
Section 6.02, but that term does not include any Person who has ceased to be an
officer of the Partnership.

5

--------------------------------------------------------------------------------



Operator - Spectra Energy Transmission Services, LLC, a Delaware limited
liability company.


Parent - the Person that Controls a Limited Partner and that is not itself
Controlled by any other Person.


Partner - the General Partner or any Limited Partner.


Partnership - Steckman Ridge, LP, a Delaware limited partnership.


Partnership Interest - with respect to any Partner, (a) that Partner’s status as
a Partner; (b) that Partner’s share of the income, gain, loss, deduction and
credits of, and the right to receive distributions from, the Partnership; (c)
any Priority Interest to which that Partner is entitled pursuant to Section
4.06(b); (d) all other rights, benefits and privileges enjoyed by that Partner
(under the Act, this Agreement or otherwise) in its capacity as a Partner; and
(e) all obligations, duties and liabilities imposed on that Partner (under the
Act, this Agreement or otherwise) in its capacity as a Partner, including any
obligations to make Capital Contributions.
 
Partnership Minimum Gain - “partnership minimum gain” set forth in Treasury
Regulation Sections 1.704-2(b)(2) and 1.704-2(d).
 
Partner Minimum Gain - “partner nonrecourse debt minimum gain” as determined
under Treasury Regulation Section 1.704-2(i)(2).
 
Partner Nonrecourse Debt - “partner nonrecourse debt” as set forth in Treasury
Regulation Section 1.704-2(b)(4).
Partner Nonrecourse Deductions - “partner nonrecourse deductions,” and the
amount thereof shall be, as set forth in Treasury Regulation Section 1.704-2(i).


Person - the meaning assigned that term in Section 17-101(14) of the Act and
also includes a Governmental Authority and any other entity.


Priority Interest - the special distribution rights under Section 4.06(b)
received by each Additional Contribution Partner, which rights include the right
to receive the return described in Section 4.06(b)(i) and which form part of the
Additional Contribution Partner’s Partnership Interest.


Priority Interest Sharing Ratio - Section 4.06(b)(i).


PSA - the Purchase and Sale Agreement dated as of February 9, 2007, between
Pennsylvania General Energy Company, L.L.C. and Spectra Energy Transmission,
LLC.


Quarter - unless the context requires otherwise, a fiscal quarter of the
Partnership.


Regulatory Allocations - Section 5.06.


Securities Act - the Securities Act of 1933.


Sharing Ratio - subject in each case to adjustments in accordance with this
Agreement or in connection with Dispositions of Partnership Interests, (a) in
the case of a Partner executing this Agreement as of the date of this Agreement
or a Person acquiring that Partner’s Partnership Interest, the percentage
specified for that Partner as its Sharing Ratio on Exhibit A, and (b) in the
case of Partnership Interests issued under Section 3.04, the Sharing Ratio
established in Section 3.04; provided, however, that the total of all Sharing
Ratios shall always equal 100%.


Sole Discretion - (a) in the applicable Person’s sole and absolute discretion
(b) with or without cause, (c) subject to such conditions as it may deem
appropriate, and (d) without taking into account the interests of, and without
incurring liability to, the Partnership, any Partner, or any Officer or employee
of the Partnership.

6

--------------------------------------------------------------------------------



Storage Agreement - any agreement of the Partnership to store natural gas or to
perform other services under applicable tariffs for other Persons at any of the
Facilities.


Tax Matters Partner - Section 7.03(a).


Term - Section 2.07.


Treasury Regulations - the regulations (including temporary regulations)
promulgated by the United States Department of the Treasury pursuant to and in
respect of provisions of the Code. All references herein to sections of the
Treasury Regulations shall include any corresponding provision or provisions of
succeeding, similar or substitute, temporary or final Treasury Regulations.


Withdraw, Withdrawing or Withdrawal - the withdrawal, resignation or retirement
of a Partner from the Partnership as a partner. Such terms shall not include any
Dispositions of Partnership Interest (which are governed by Sections 3.03(a) and
(b)), even though the Partner making a Disposition may cease to be a Partner as
a result of the Disposition.


Withdrawn Partner - Section 9.03.


(b) Other Terms. Terms defined elsewhere in this Agreement have the meanings so
given them.
 
1.02 Interpretation. Unless the context requires otherwise: (a) the gender (or
lack of gender) of all words used in this Agreement includes the masculine,
feminine and neuter; (b) references to Articles and Sections refer to Articles
and Sections of this Agreement; (c) references to Exhibits refer to the Exhibits
attached to this Agreement, each of which is made a part hereof for all
purposes; (d) references to Laws refer to such Laws as they may be amended from
time to time, and references to particular provisions of a Law include any
corresponding provisions of any succeeding Law; and (e) references to money
refer to legal currency of the United States of America.
 
ARTICLE 2
ORGANIZATION
 
2.01 Formation. The General Partner shall form the Partnership as a Delaware
limited partnership by the filing of a Certificate of Limited Partnership (the
“Certificate”) promptly following the execution and delivery of this Agreement.
 
2.02 Name. The name of the Partnership is “Steckman Ridge, LP” and all
Partnership business must be conducted in that name or such other names that
comply with Law as the General Partner may select.
 
2.03 Registered Office; Registered Agent; Principal Office in the United States;
Other Offices. The registered office of the Partnership required by the Act to
be maintained in the State of Delaware shall be the office of the initial
registered agent named in the Certificate or such other office (which need not
be a place of business of the Partnership) as the General Partner may designate
in the manner provided by Law. The registered agent of the Partnership in the
State of Delaware shall be the initial registered agent named in the Certificate
or such other Person or Persons as the General Partner may designate in the
manner provided by Law. The principal office of the Partnership in the United
States shall be at such place as the General Partner may designate, which need
not be in the State of Delaware, and the Partnership shall maintain records
there or such other place as the General Partner shall designate and shall keep
the street address of such principal office at the registered office of the
Partnership in the State of Delaware. The Partnership may have such other
offices as the General Partner may designate.
 
2.04 Purposes. The purposes of the Partnership are to plan, design, construct,
acquire, own, maintain and operate the Facilities, to market the services of the
Facilities, to engage in the storage of natural gas through the Facilities, and
to engage in any activities directly or indirectly relating to the foregoing.

7

--------------------------------------------------------------------------------



2.05 Foreign Qualification. Prior to the Partnership’s conducting business in
any jurisdiction other than Delaware, the General Partner shall cause the
Partnership to comply, to the extent procedures are available and those matters
are reasonably within the control of the General Partner, with all requirements
necessary to qualify the Partnership as a foreign limited partnership in that
jurisdiction. At the request of the General Partner, each Partner shall execute,
acknowledge, swear to and deliver all certificates and other instruments
conforming with this Agreement that are necessary or appropriate to qualify,
continue and terminate the Partnership as a foreign limited partnership in all
such jurisdictions in which the Partnership may conduct business.
 
2.06 PSA. Immediately following the formation of the Partnership, the Partners,
pro rata to their Sharing Ratios, shall contribute to the Partnership, and the
General Partner shall cause the Partnership to accept and assume, all of the
rights and obligations set forth for Spectra Energy Transmission, LLC under the
PSA.
 
2.07 Term. The period of existence of the Partnership (the “Term”) commenced
with the acceptance for filing of the Certificate by the Secretary of State of
the State of Delaware and shall end at such time as a certificate of
cancellation is filed with the Secretary of State of the State of Delaware in
accordance with Section 11.04.


ARTICLE 3
PARTNERSHIP; DISPOSITIONS OF INTERESTS
 
3.01 Initial Partners. As of the formation of the Partnership, the General
Partner is admitted to the Partnership as the general partner and Spectra and
NJR are admitted to the Partnership as limited partners.
 
3.02 Representations, Warranties and Covenants. Each Limited Partner hereby
represents, warrants and covenants to the Partnership and each other Partner
that the following statements are true and correct as of the Effective Date and
shall be true and correct at all times that such Limited Partner is a Partner:


(a) that Limited Partner is duly incorporated, organized or formed (as
applicable), validly existing, and (if applicable) in good standing under the
Law of the jurisdiction of its incorporation, organization or formation; if
required by applicable Law, that Limited Partner is duly qualified and in good
standing in the jurisdiction of its principal place of business, if different
from its jurisdiction of incorporation, organization or formation; and that
Limited Partner has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder, and all necessary actions by
the board of directors, shareholders, managers, partners, partners, trustees,
beneficiaries, or other applicable Persons necessary for the due authorization,
execution, delivery and performance of this Agreement by that Limited Partner
have been duly taken;


(b) that Limited Partner has duly executed and delivered this Agreement and the
other documents contemplated herein, and they constitute the legal, valid and
binding obligation of that Limited Partner enforceable against it in accordance
with their terms (except as may be limited by bankruptcy, insolvency or similar
Laws of general application and by the effect of general principles of equity,
regardless of whether considered at law or in equity);


(c) that Limited Partner’s authorization, execution, delivery, and performance
of this Agreement does not and will not (i) conflict with, or result in a
breach, default or violation of, (A) the organizational documents of that
Limited Partner, (B) any contract or agreement to which that Limited Partner is
a party or is otherwise subject, or (C) any Law, order, judgment, decree, writ,
injunction or arbitral award to which that Limited Partner is subject; or (ii)
require any consent, approval or authorization from, filing or registration
with, or notice to, any Governmental Authority or other Person, unless such
requirement has already been satisfied;


(d) that Limited Partner’s Parent is the Person identified as such on Exhibit A;


(e) that Limited Partner is acquiring its LP Interest solely for investment for
its own account and not for distribution or sale to others in connection with
any distribution or public offering;

8

--------------------------------------------------------------------------------



(f) that Limited Partner understands that there will not be any public market
for the LP Interests and that it must bear the economic risk of an investment in
the Partnership for an indefinite period of time because (i) its LP Interest has
not been registered under the Securities Act or any applicable state securities
laws and (ii) it may Dispose or Encumber, in whole or in part, its LP Interest
only in accordance with this Agreement and then only if its LP Interest is
subsequently registered in accordance with the provisions of the Securities Act
and applicable state securities laws, unless registration is not required;


(g) that Limited Partner understands that the Partnership is not obligated to
register the LP Interests for resale under the Securities Act or any applicable
state securities laws;


(h) that Limited Partner is a “qualified institutional buyer” within the meaning
of rule 144A of the Securities and Exchange Commission or an “accredited
investor” within the meaning of Regulation D of the Securities and Exchange
Commission and is able to bear the economic risk of such an investment in the
Partnership for an indefinite period of time, and it has no need for liquidity
of this investment and it could bear a complete loss of this investment; if it
is either a “qualified purchaser” within the meaning of the Investment Company
Act of 1940 or is an entity formed and is being utilized primarily for the
purpose of making an investment in the Partnership, each of the shareholders,
partners, partners or other holders of equity or beneficial interests in that
Partner is such a qualified purchaser; and


(i) that Limited Partner has the knowledge and sophistication to evaluate the
risks of investing in the Partnership; it has conducted its own investigation
and due diligence into the Partnership and is satisfied that its investment in
the Partnership is appropriate; it understands and agrees that none of the other
Partners or their Affiliates, or the Partnership, has made nor will make any
representation or warranty with respect to the worthiness, terms, value, or any
other aspect of the Partnership or the LP Interests, and it explicitly disclaims
any warranty, express or implied, with respect to such matters; and it
specifically acknowledges, represents, and warrants that it is not relying on
any other Partner or its Affiliates (i) for its investigation or due diligence
concerning, or evaluation of, the Partnership or any related transaction or (ii)
with respect to tax and other economic considerations involved in an investment
in the Partnership.
 
3.03 Dispositions and Encumbrances of LP Interests.


(a) A Limited Partner (the “Disposing Partner”) may Dispose of or Encumber all
or any portion of its LP Interest only (i) to an Affiliate of the Partner making
the Disposition or (ii) with the written consent of the General Partner. Any
attempted Disposition or Encumbrance of an LP Interest, other than in strict
accordance with this Section 3.03, shall be, and is hereby declared, null and
void ab initio. The rights and obligations constituting an


(b) LP Interest may not be separated, divided or split from the other attributes
of an LP Interest except with the prior written approval of the General Partner
and as contemplated by the express provisions of this Agreement.
LP Interests may be diluted as provided in the GP LLC Agreement.


(c) Each Limited Partner agrees that it will include its LP Interest in any sale
when required under Section 3.03(b)(iv) of the GP LLC Agreement.


(d) No Disposition of a Partnership Interest shall effect a release of the
Disposing Partner from any liabilities to the Partnership or the other Partners
arising from events occurring prior to the Disposition.


(e) The Partners agree that a breach of the provisions of this Section 3.03 may
cause irreparable injury to the Partnership and to the other Partners for which
monetary damages (or other remedy at law) are inadequate in view of (i) the
complexities and uncertainties in measuring the actual damages that would be
sustained by reason of the failure of a Limited Partner to comply with such
provision and (ii) the uniqueness of the Partnership business and the
relationship among the Partners. Accordingly, the Limited Partners agree that
the provisions of this Section 3.03 may be enforced by specific performance in
accordance with Section 10.04(b).

9

--------------------------------------------------------------------------------



(f) Notwithstanding anything to the contrary in this Agreement, a direct or
indirect Disposition of a Partnership Interest shall be made only with the
consent of all Partners if the Disposition would (a) cause a termination of the
Partnership under Section 708 of the Code or (b) adversely affect the tax
consequences of the Partnership or any Partner.
 
3.04 Creation of Additional Partnership Interests. Additional Partnership
Interests may be created and issued to existing Partners or to other Persons,
and such other Persons may be admitted to the Partnership as Partners, only with
the consent of the General Partner, on such terms and conditions as the General
Partner may determine at the time of admission. The terms of admission or
issuance must specify the applicable Sharing Ratios and may provide for the
creation of different classes or groups of Partners having different rights,
powers and duties. Any such admission is effective only after the new Partner
has executed and delivered to the General Partner an instrument containing the
notice address of the new Partner, the Assignee’s ratification of this Agreement
and agreement to be bound by it, and its confirmation that the representations
and warranties in Section 3.02 are true and correct with respect to it. The
provisions of this Section 3.04 shall not apply to Dispositions of Partnership
Interests or admissions of Assignees in connection therewith, such matters being
governed by Section 3.03.
 
3.05 Access to Information. Each Partner shall be entitled to receive any
information that it may request concerning the Partnership; provided, however,
that this Section 3.05 shall not obligate the Partnership, the General Partner,
or Operator to create any information that does not already exist at the time of
such request (other than to convert existing information from one medium to
another, such as providing a printout of information that is stored in a
computer database). Each Partner shall also have the right, upon reasonable
notice, and at all reasonable times during usual business hours to inspect the
properties of the Partnership and to audit, examine and make copies of the books
of account and other records of the Partnership. This right may be exercised
through any agent or employee of a Partner designated in writing by it or by an
independent public accountant, engineer, attorney or other consultant so
designated. The Partner making the request shall bear all costs and expenses
incurred in any inspection, examination or audit made on that Partner’s behalf.
The Partners agree to cooperate reasonably, and to cause their respective
independent public accountants, engineers, attorneys or other consultants to
cooperate reasonably, in connection with any such request. Confidential
Information obtained under this Section 3.05 shall be subject to the provisions
of Section 3.06.
 
3.06 Confidential Information.


(a) Except as permitted by Section 3.06(b), (i) each Partner shall, and shall
cause its Affiliates to, keep confidential all Confidential Information and
shall not disclose any Confidential Information to any Person, including any of
its Affiliates, and (ii) each Partner shall use the Confidential Information
only in connection with the Facilities and the Partnership.


(b) Notwithstanding Section 3.06(a), but subject to the other provisions of this
Section 3.06, a Partner or, where applicable, its Affiliates, may make the
following disclosures and uses of Confidential Information:


(i) disclosures to another Partner, the Operator or any other Person retained by
the Partnership or the General Partner in connection with the Partnership;


(ii) disclosures and uses that are approved by the General Partner;


(iii) disclosures that may be required from time to time to obtain requisite
Authorizations or financing for the Facilities, if the disclosures are approved
by the General Partner;


(iv) disclosures to an Affiliate of that Partner, including the directors,
officers, employees, agents and advisors of that Affiliate, provided the Partner
shall cause that Affiliate to abide by the terms of this Section 3.06, and
special care shall be taken to restrict such disclosures in any case where that
Affiliate is or may become a customer under a Storage Agreement or an “Marketing
Affiliate” (as defined in the FERC’s Standards of Conduct for Transmission
Providers, 18 C.F.R. Part 358, Section 358.3(k));

10

--------------------------------------------------------------------------------



(v) disclosures to the Parent of that Partner, including the directors,
officers, employees, agents and advisors of that Parent, but that Parent shall
be subject to the terms of this Section 3.06;


(vi) disclosures to a Person that is not a Partner or an Affiliate of a Partner,
if that Person has been retained by a Partner or an Affiliate of a Partner to
provide services in connection with the Partnership and has agreed to abide by
the terms of this Section 3.06;


(vii) disclosures to a bona-fide potential direct or indirect purchaser of that
Partner’s Partnership Interest, if that potential purchaser has agreed to abide
by the terms of this Section 3.06;


(viii) disclosures required, with respect to a Partner or an Affiliate of a
Partner, pursuant to (A) the Securities Act and the rules and regulations
promulgated thereunder, (B) the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, (C) any state securities Laws
or (D) any national securities exchange or automated quotation system; and


(ix) disclosures that a Partner is legally compelled to make by deposition,
interrogatory, request for documents, subpoena, civil investigative demand,
order of a court of competent jurisdiction or similar process or otherwise by
Law; provided, however, that, prior to any such disclosure, such Partner shall,
to the extent legally permissible:
(A) provide the General Partner with prompt notice of such requirements so that
one or more of the Partners may seek a protective order or other appropriate
remedy or waive compliance with the terms of this Section 3.06(b)(ix);


(B) consult with the General Partner on the advisability of taking steps to
resist or narrow such disclosure; and


(C) cooperate with the General Partner and with the other Partners in any
attempt one or more of them may make to obtain a protective order or other
appropriate remedy or assurance that confidential treatment will be afforded the
Confidential Information; and in the event such protective order or other remedy
is not obtained, or the other Partners waive compliance with the provisions of
this Agreement, that Partner agrees (I) to furnish only that portion of the
Confidential Information that, in the opinion of the Partner’s counsel, the
Partner is legally required to disclose, and (II) to exercise all reasonable
efforts to obtain assurance that confidential treatment will be accorded the
Confidential Information.


(c) Each Partner shall take, and shall cause its Affiliates to take, such
precautionary measures as may be required to ensure (and such Partner shall be
responsible for) compliance with this Section 3.06 by any of its Affiliates, and
its and their directors, officers, employees and agents, and other Persons to
which it may disclose Confidential Information in accordance with this Section
3.06.


(d) Promptly after its Withdrawal, a Withdrawn Partner shall destroy (and
provide a certificate of destruction to the Partnership with respect to), or
return to the Partnership, all Confidential Information in its possession.
Notwithstanding the immediately preceding sentence, but subject to the other
provisions of this Section 3.06, a Withdrawn Partner may retain for a stated
period, but not disclose to any other Person, Confidential Information for the
limited purposes of (i) explaining that Partner’s corporate decisions with
respect to the Facilities or (ii) preparing such Partner’s tax returns and
defending audits, investigations and proceedings relating thereto; provided,
however, that the Withdrawn Partner must notify the General Partner in advance
of such retention and specify in such notice the stated period of such
retention.


(e) The Partners agree that no adequate remedy at law exists for a breach or
threatened breach of any of the provisions of this Section 3.06, the
continuation of which unremedied will cause the Partnership and the other
Partners to suffer irreparable harm. Accordingly, the Partners agree that the
Partnership and the other Partners shall be entitled, in addition to other
remedies that may be available to them, to immediate injunctive relief from any
breach of any of the provisions of this Section 3.06 and to specific performance
of their rights hereunder, as well as to any other remedies available at law or
in equity, pursuant to Section 10.04.

11

--------------------------------------------------------------------------------



(f) The obligations of the Partners under this Section 3.06 (including the
obligations of any Withdrawn Partners) shall continue to bind any Person that
has ceased to be a Partner and shall terminate on the second anniversary of the
end of the Term.
 
3.07 Liability to Third Parties. No Limited Partner or Affiliate of a Partner
shall be liable for the debts, obligations or liabilities of the Partnership.
 
3.08 Use of Partners’ Names and Trademarks. The Partnership, the Partners and
their Affiliates shall not use the name or trademark of any Partner or its
Affiliates in connection with public announcements regarding the Partnership, or
marketing or financing activities of the Partnership, without the prior consent
of such Partners or Affiliate, which shall not be unreasonably withheld.


ARTICLE 4
CAPITAL CONTRIBUTIONS
4.01 Capital Contributions.


(a) On the formation of the Partnership, each Partner will make a Capital
Contribution (i) in cash equal to its Sharing Ratio times $104,000,000 and (ii)
of the interest in the PSA described in Section 2.06. After that time, except as
otherwise provided in the following provisions of this Section 4.01 or 4.02, the
General Partner may issue or cause to be issued a notice to each Partner for the
making of Capital Contributions at such times and in such amounts as the General
Partner shall determine (a “Capital Call”); provided, however, that the
aggregate of the Capital Contributions under Section 4.01(a)(i) plus all Capital
Calls and all loans under Section 4.02 may not exceed $250,000,000. All amounts
timely received by the Partnership under this Section 4.01 shall be credited to
the respective Partner’s Capital Account as of the specified date. Each Partner
is entitled to a credit to its Capital Account equal to its Sharing Ratio times
$5,000,000 on account of its contribution under Section 4.01(a)(ii).


(b) Each Capital Call shall contain the following information:


(i) The total amount of Capital Contributions required from all Partners;


(ii) The amount of Capital Contribution required from the Partner to which the
notice is addressed, which amount must equal that Partner’s Sharing Ratio of the
total Capital Call;


(iii) The purpose for which the funds are to be applied in such reasonable
detail as the General Partner shall direct; and


(iv) The date on which payments of the Capital Contribution shall be made (which
date shall not be sooner than the 30th Day following the date the Capital Call
is given, unless a sooner date is approved by the General Partner) and the
method of payment, provided that the date and the method shall be the same for
each of the Partners.


(c) Each Partner agrees that it shall make payments of its respective Capital
Contributions in accordance with Capital Calls issued as provided in Section
4.01(a).
 
4.02 Loans.


(a) Rather than making a Capital Call under Section 4.01, the General Partner by
notice may require the Limited Partners to lend funds to the Partnership at such
times, in such amounts and under such terms and conditions as the General
Partner shall determine; provided, however, that (i) the General Partner shall
not call for loans rather than Capital Contributions to the extent doing so
would breach any financing or other agreement of the Partnership and (ii) the
aggregate of the cash Capital Contributions under Section 4.01(a)(i) plus all
Capital Calls

12

--------------------------------------------------------------------------------



and all loans under this Section 4.02 may not exceed $250,000,000. All amounts
received from a Limited Partner after the date specified in Section 4.02(b)(iv)
by the Partnership under this Section 4.02 shall be accompanied by interest on
such overdue amounts (and the default shall not be cured unless such interest is
also received by the Partnership), which interest shall be payable to the
Partnership and shall accrue from and after such specified date at the Default
Rate. Any such interest paid shall be credited to the respective Capital
Accounts of all the Limited Partners, on a pro rata basis in accordance with
their respective Sharing Ratios as of the date such payment is made to the
Partnership, but shall not be considered part of the principal of the loan.


(b) Each notice issued under Section 4.02(a) shall contain the following
information:


(i) The total amount of loans required from the Limited Partners;


(ii) The amount of the loan required from the Limited Partner to which the
notice is addressed, which amount must equal (A) that Limited Partner’s Sharing
Ratio of the total amount of loans requested divided by (B) the sum of the
Sharing Ratios of all Limited Partners;


(iii) The purpose for which the funds are to be applied in such reasonable
detail as the General Partner shall direct;


(iv) The date on which the loans to the Partnership shall be made (which date
shall not be sooner than the 30th Day following the date the request is given,
unless a sooner date is approved by the General Partner) and the method of
payment, provided that the date and the method shall be the same for each of the
Limited Partners; and
(v) All terms concerning the repayment of or otherwise relating to the loans,
provided that the terms shall be the same for each of the Limited Partners.


(c) Each Limited Partner agrees that it shall make its respective loans in
accordance with requests issued as provided in Section 4.02(a).
 
4.03 No Other Contribution Obligations. No Partner shall be required or
permitted to make any Capital Contributions or loans to the Partnership except
as provided in this Article 4.
 
4.04 Return of Contributions. Except as expressly provided in this Agreement, a
Partner is not entitled to the return of any part of its Capital Contributions
or to be paid interest in respect of either its Capital Account or its Capital
Contributions. An unrepaid Capital Contribution is not a liability of the
Partnership or of any Partner. A Partner is not required to contribute or to
lend any cash or property to the Partnership to enable the Partnership to return
any Partner’s Capital Contributions.
 
4.05 Capital Accounts.


(a) Each Partner’s Capital Account shall be increased by (i) the amount of money
contributed by that Partner to the Partnership, (ii) the fair market value of
property contributed by that Partners to the Partnership (net of liabilities
secured by such contributed property that the Partnership is considered to
assume or take subject to under Section 752 of the Code), and (iii) allocations
to that Partner of Partnership income and gain (or items thereof), including
income and gain exempt from tax and income and gain described in Treasury
Regulation § 1.704-1(b)(2)(iv)(g), but excluding income and gain described in
Treasury Regulation § 1.704-1(b)(4)(i), and shall be decreased by (iv) the
amount of money distributed to that Partner by the Partnership, (v) the fair
market value of property distributed to that Partner by the Partnership (net of
liabilities secured by such distributed property that such Partner is considered
to assume or take subject to under Section 752 of the Code), (vi) allocations to
that Partner of expenditures of the Partnership described (or treated as
described) in Section 705(a)(2)(B) of the Code, and (vii) allocations of
Partnership loss and deduction (or items thereof), including loss and deduction
described in

13

--------------------------------------------------------------------------------



Treasury Regulation § 1.704-1(b)(2)(iv)(g), but excluding items described in
(vi) above and loss or deduction described in Treasury Regulation §
1.704-1(b)(4)(i) or 1.704-1(b)(4)(iii). The Partners’ Capital Accounts shall
also be maintained and adjusted as permitted by the provisions of Treasury
Regulation § 1.704-1(b)(2)(iv)(f) and as required by the other provisions of
Treasury Regulation §§ 1.704-1(b)(2)(iv) and 1.704-1(b)(4), including
adjustments to reflect the allocations to the Partners of depreciation,
depletion, amortization, and gain or loss as computed for book purposes rather
than the allocation of the corresponding items as computed for tax purposes, as
required by Treasury Regulation § 1.704-1(b)(2)(iv)(g). Thus, the Partners’
Capital Accounts shall be increased or decreased to reflect a revaluation of the
Partnership’s property on its books based on the fair market value of the
Partnership’s property on the date of adjustment (as determined pursuant to
Section 4.05(b)), immediately prior to (A) the contribution of money or other
property to the Partnership by a new or existing Partner as consideration for a
Partnership Interest or an increased Sharing Ratio (including any contribution
under Section 4.06(c)), (B) the distribution of money or other property by the
Partnership to a Partner as consideration for a Partnership Interest, or (C) the
liquidation of the Partnership. A Partner who has more than one Partnership
Interest shall have a single Capital Account that reflects all such Partnership
Interests, regardless of the class of Partnership Interests owned by such
Partner and regardless of the time or manner in which such Partnership Interests
were acquired. Upon the Disposition of all or a portion of a Partnership
Interest, the Capital Account of the Disposing Partner that is attributable to
that Partnership Interest shall carry over to the Assignee in accordance with
the provisions of Treasury Regulation § 1.704-1(b)(2)(iv)(l). The Capital
Accounts shall not be deemed to be, nor have the same meaning as, the capital
account of the Partnership under the Natural Gas Act.


(b) Whenever the fair market value of the Partnership’s property is required to
be determined pursuant to the third and fourth sentences of Section 4.05(a), the
General Partner shall establish the fair market value in a notice to the Limited
Partners.
 
4.06 Failure to Make a Capital Contribution.


(a) General. If any Limited Partner fails to make a Capital Contribution when
required in a Capital Call under Section 4.01 of this Agreement, or a loan when
required under Section 4.02 of this Agreement (each such Partner being a
“Non-Contributing Partner”), then, provided the failure has not been cured, the
Limited Partners that have contributed their Capital Contributions and that are
not, and none of whose Affiliates are, Non-Contributing Partners under the GP
LLC Agreement (each, a “Contributing Partner”) may (without limitation as to
other remedies that may be available) at any time after the 10th Day after the
date the Capital Contribution was due elect to:


(i) treat the Non-Contributing Partner’s failure to contribute as a Default by
giving notice to the Non-Contributing Partner, in which event the provisions of
this Agreement regarding the commission of a Default by a Partner shall apply;
or


(ii) pay the portion of the Capital Contribution owed and unpaid by the
Non-Contributing Partner (the “Additional Contribution”), in which event the
Contributing Partners that elect to fund the Non-Contributing Partners’ share
(the “Additional Contribution Partners”) may treat the contribution as one of:
(A) a Capital Contribution resulting in the Additional Contribution Partners
receiving a Priority Interest under Section 4.06(b), or (B) a permanent capital
contribution that results in an adjustment of Partnership Interests under
Section 4.06(c), as determined by the Additional Contribution Partners as set
forth below.


No Contributing Partner shall be obligated to elect either (i) or (ii) above.
The decision of the Contributing Partners to elect (i) or (ii) above shall be
made by the determination of the Contributing Partners holding the majority of
the Sharing Ratios of all Contributing Partners. The decision of the Additional
Contribution Partners to elect (ii)(A) or (ii)(B) above shall be made by the
determination of the Additional Contribution Partners holding the majority of
the Sharing Ratios of all Additional Contribution Partners. If the election has
not been made on or before the 30th Day after the date the funds were paid by
the Non-Contributing Partner(s), payment of the Additional Contribution shall be
treated as a Priority Interest under Section 4.06(a)(ii)(A).


(b) Priority Interest. If the Additional Contribution Partners elect to treat
the payment of Additional Contribution as a contribution for which the
Additional Contribution Partners receive a Priority Interest, then the following
shall apply:

14

--------------------------------------------------------------------------------



(i) Each Additional Contribution Partner shall receive a Priority Interest in
the distributions from the Partnership that would otherwise be due and payable
to the Non-Contributing Partner(s). The Priority Interest received by each
Additional Contribution Partner shall be in the proportion that the amount of
the Additional Contribution paid by that Additional Contribution Partner bears
to the amount of the Additional Contributions made by all Additional
Contribution Partners (each Additional Contribution Partner’s percentage share
of the Priority Interests shall be its “Priority Interest Sharing Ratio”). All
distributions from the Partnership that would otherwise be due and payable to
the Non-Contributing Partner(s) instead shall be paid to the Additional
Contribution Partners in accordance with their respective Priority Interest
Sharing Ratio and no distribution shall be made from the Partnership to any
Non-Contributing Partner until all Priority Interests have terminated. The
Priority Interest shall terminate with respect to an Additional Contribution
Partner when that Additional Contribution Partner has received either through
the distributions it receives under its Priority Interest or through payment(s)
to it by the Non-Contributing Partner(s) (which payment(s) may be made by the
Non-Contributing Partner(s) at any time) of an amount equal to the Additional
Contribution made by such Partner, plus a return thereon of fourteen percent
(14%) per annum (compounded monthly on the outstanding balance). For the purpose
of making this calculation, all amounts received by an Additional Contribution
Partner shall be deemed to be applied first against a return on, and then to the
amount of, the Additional Contribution. For purposes of maintaining Capital
Accounts, any amount paid by a Non-Contributing Partner to a Contributing
Partner to reduce and/or terminate a Priority Interest shall be treated as
though such amount were contributed by the Non-Contributing Partner to the
Partnership and thereafter distributed by the Partnership to the Contributing
Partner with respect to its Priority Interest.


(ii) The Priority Interests shall not alter the Sharing Ratios, nor shall the
Priority Interests alter any distributions to the Contributing Partners (in
their capacity as Contributing Partners, as opposed to their capacity as
Additional Contribution Partners) in accordance with their respective Sharing
Ratios. Notwithstanding any provision in this Agreement to the contrary, a
Partner may not dispose of all or a portion of its Priority Interest except to a
Person to which it Disposes all or the applicable pro rata portion of its
Partnership Interest after compliance with the requirements of this Agreement
for the Disposition.


(iii) No Partner that is a Non-Contributing Partner may Dispose of its
Partnership Interest unless, at the closing of such Disposition, either the
Non-Contributing Partner or the proposed Assignee pays the amount necessary to
terminate the Priority Interest arising from such Non-Contributing Partner’s
failure to contribute. No Assignee shall be admitted to the Partnership as a
Partner until compliance with this Section 4.06(b)(iii) has occurred.


(c) Permanent Contribution. Subject to Section 4.06(a), if the Additional
Contribution Partners elect under Section 4.06(a) to have the Additional
Contribution treated as a permanent capital contribution, then each Additional
Contribution Partner that funds a portion of the Additional Contribution shall
have its capital account increased accordingly and the Partners’ Partnership
Interests and Sharing Ratios will be automatically adjusted to equal each
Partner’s total Capital Contributions when expressed as a percentage of all
Partners’ Capital Contributions.


(d) Further Assurance. In connection with this Section 4.06, each Partner shall
execute and deliver any additional documents and instruments and perform any
additional acts that may be necessary or appropriate to effectuate and perform
the provisions of this Section 4.06.


ARTICLE 5
DISTRIBUTIONS AND ALLOCATIONS
 
5.01 Distributions. On or before the 30th Day following the end of each Quarter,
the General Partner shall review and determine the amount of Available Cash with
respect to that Quarter, and shall direct that the Partnership distribute an
amount equal to 100% of Available Cash with respect to that Quarter. That amount
shall, subject to Section 17-607 of the Act, be distributed in accordance with
this Article 5 to the Partners (other than a Breaching Partner) in proportion to
their respective Sharing Ratios (at the time the distributions are made).

15

--------------------------------------------------------------------------------



5.02 Distributions on Dissolution and Winding Up. Upon the winding up of the
Partnership, after adjusting the Capital Accounts for all distributions made
under Section 5.01 and all allocations under Article 5, all available proceeds
distributable to the Partners as determined under Section 11.02 shall be
distributed to all of the Partners (other than a Breaching Partner) pro rata in
accordance with the Partners’ positive Capital Account balances.
 
5.03 Withholding. The Partnership is authorized to withhold from distributions
to a Partner and to pay over to a federal, state, local or non-United States
government, any amounts required to be withheld pursuant to the Code, or any
provisions of any other federal, state, local or non-United States law. Any
amounts so withheld shall be treated as having been distributed to the
applicable Partner for all purposes of this Agreement and shall be offset
against the current or next amounts otherwise distributable to the applicable
Partner.
5.04 Allocations.


(a) After giving effect to the special allocations set forth in Sections 5.05
and 5.06, for purposes of maintaining the Capital Accounts pursuant to Section
4.05 and for income tax purposes, except as provided in Section 5.03(b) and (c),
each item of income, gain, loss, deduction and credit of the Partnership shall
be allocated to the Partners in accordance with their respective Sharing Ratios.


(b) With respect to each period during which a Priority Interest is outstanding,
each Additional Contribution Partner shall be allocated items of income and gain
in an amount equal to the return that accrues with respect to that Additional
Contribution Partner’s Additional Contribution pursuant to Section 4.06(b)(i),
and items of income and gain that would otherwise be allocable to the
Non-Contributing Partner(s) shall be correspondingly reduced.


(c) For income tax purposes, income, gain, loss, and deduction with respect to
property contributed to the Partnership by a Partner or revalued pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(f) shall be allocated among the
Partners in a manner that takes into account the variation between the adjusted
tax basis of such property and its book value, as required by Section 704(c) of
the Code and Treasury Regulation Section 1.704-1(b)(4)(i). These allocations
shall be made in such manner and utilizing such permissible tax elections as are
determined by the Tax Matters Partner.
 
5.05 Special Allocations. The following special allocations shall be made in the
following order:


(a) Partnership Minimum Gain Chargeback. Except as otherwise provided in
Treasury Regulation Section 1.704-2(f), notwithstanding any other provision of
this Article 5, if there is a net decrease in Partnership Minimum Gain during
any fiscal year, each Partner shall be specially allocated items of Partnership
income and gain for such fiscal year (and, if necessary, subsequent fiscal
years) in an amount equal to such Partner’s share of the net decrease in
Partnership Minimum Gain, determined in accordance with Treasury Regulation
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Partner
pursuant thereto. The items to be so allocated shall be determined in accordance
with Treasury Regulation Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section
5.05(a) is intended to comply with the partnership minimum gain chargeback
requirement in Treasury Regulation Section 1.704-2(f) and shall be interpreted
and applied consistently therewith.


(b) Partner Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulation Section 1.704-2(i)(4), notwithstanding any other provision of this
Article 5, if there is a net decrease in Partner Minimum Gain attributable to a
Partner Nonrecourse Debt during any fiscal year, any Partner with a share of
that Partner Minimum Gain attributable to such a Partner Nonrecourse Debt (as
determined under Treasury Regulation Section 1.704-2(i)(5)) as of the beginning
of the year shall be allocated items of Partnership income and gain for such
fiscal year (and, if necessary, subsequent fiscal years) in an amount equal to
such Partner’s share of the net decrease in Partner Minimum Gain, determined in
accordance with Treasury Regulation Section 1.704-2(i)(4). Allocations pursuant
to the previous sentence shall be made in proportion to the respective amounts
required to be

16

--------------------------------------------------------------------------------



allocated to each Partner pursuant thereto. The items to be so allocated shall
be determined in accordance with Treasury Regulation Sections 1.704-2(f)(6) and
1.704-2(j)(2). This Section 5.05(b) is intended to comply with the partner
minimum gain chargeback requirements in the Treasury Regulations and shall be
interpreted and applied consistently therewith.


(c) Qualified Income Offset. In the event any Partner unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), (5), or (6), items of Partnership income and
gain shall be specially allocated to such Partner in an amount and manner
sufficient to eliminate, to the extent required by the Treasury Regulations, the
Adjusted Capital Account Deficit as quickly as possible; provided, however, that
an allocation pursuant to this Section 5.05(c) shall be made only if and to the
extent that such Partner would have an Adjusted Capital Account Deficit after
all other allocations provided in this Article 5 have been tentatively made as
if this Section 5.05(c) were not in this Agreement. This Section 5.05(c) is
intended to comply with the qualified income offset provision in Treasury
Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted and applied
consistently therewith.


(d) Gross Income Allocation. In the event any Partner has a deficit Capital
Account at the end of any fiscal year that is in excess of the amount that such
Partner is deemed to be obligated to restore pursuant to the penultimate
sentences of Treasury Regulation Sections 1.704-2(g)(1) and 1.704-2(i)(5), each
such Partner shall be specially allocated items of Partnership income and gain
in an amount and manner sufficient to eliminate such deficit as quickly as
possible; provided, however, that an allocation pursuant to this Section 5.05(d)
shall be made only if and to the extent that such Partner would have a deficit
Capital Account in excess of such sum after all other allocations provided in
this Article 5 have been tentatively made as if Section 5.05(c) and this Section
5.05(d) were not in this Agreement.


(e) Nonrecourse Deductions. Nonrecourse Deductions for any fiscal year shall be
specially allocated to the Partners in the manner determined by the Tax Matters
Partner and each Partner’s share of excess Nonrecourse Debt shall be in the same
manner.


(f) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
fiscal year shall be specially allocated to the Partner who bears the economic
risk of loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Section 1.752-2. If more than one Partner bears the economic risk of loss for a
Partner Nonrecourse Debt, any Partner Nonrecourse Deductions attributable to
that Partner Nonrecourse Debt shall be allocated among the Partners according to
the ratio in which they bear the economic risk of loss.
 
5.06 Curative Allocations. The allocations set forth in Section 5.05 (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Treasury Regulations. It is the intent of the Partners that, to the extent
possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Partnership
income, gain, loss or deduction pursuant to this Section 5.06. Therefore,
notwithstanding any other provision of this Agreement, the Regulatory
Allocations shall be taken into account in allocating items of Partnership
income, gain, loss and deduction among the Partners so that, to the extent
possible, the net amount of such allocations of other items and the Regulatory
Allocations to each Partner shall be equal to the net amount that would have
been allocated to each such Partner pursuant to Section 5.01 if the Regulatory
Allocations had not occurred.
 
5.07 Varying Interests. All items of income, gain, loss, deduction or credit
shall be allocated, and all distributions shall be made, to the Persons shown on
the records of the Partnership to have been Partners as of the last calendar day
of the period for which the allocation or distribution is to be made.
Notwithstanding the foregoing, if during any taxable year there is a change in
any Partner’s Sharing Ratio, the Partners agree that their allocable shares of
items for the taxable year shall be determined on any method determined by the
General Partner to be permissible under Code Section 706 and the related
Treasury Regulations to take account of the Partners’ varying Sharing Ratios.

17

--------------------------------------------------------------------------------



ARTICLE 6
MANAGEMENT
 
6.01 Generally. The management of the Partnership is fully vested in the General
Partner. The General Partner has full power and authority to cause the
Partnership to take any action, enter into any contract, borrow money, or do any
thing else the General Partner determines, subject to the other provisions of
this Agreement.
 
6.02 Officers. The General Partner may designate one or more Persons to be
Officers of the Partnership. Any Officers so designated shall have such titles
and, subject to the other provisions of this Agreement, have such authority and
perform such duties as the General Partner may delegate to them and shall serve
at the pleasure of the General Partner and report to the General Partner.
 
6.03 Operations and Management Agreement. Promptly after the Partnership’s
formation, the General Partner shall cause the Partnership to enter into an
Operations and Management Agreement with the Operator on substantially similar
terms to those on Exhibit C or such other terms as it may find acceptable (the
“O&M Agreement”). Until the O&M Agreement is executed, the Operator may perform
services, and shall be entitled to compensation, on the terms set forth on
Exhibit D to this Agreement.
 
6.04 Conflicts of Interest.


(a) Until the end of the Term, the Partners shall not, and shall cause their
Affiliates not to, develop, construct, own, acquire or operate natural gas
storage facilities or oil or gas exploration or production within the area
identified in Exhibit C to this Agreement. The provisions of this Section
6.04(a) shall continue to bind a Withdrawn Partner and its Affiliates until the
third anniversary of such Withdrawal, but not thereafter. The Partners agree
that the provisions of this Section 6.04(a) are necessary (A) to further the
purposes, business and activities of the Partnership, and (B) to protect
confidential and proprietary information regarding the Partnership, to which the
Partners will have access pursuant to this Agreement. The Partners agree that no
adequate remedy at law exists for a breach or threatened breach of any of the
provisions of this Section 6.04(a), the continuation of which unremedied will
cause the Partnership and the other Partners to suffer irreparable harm.
Accordingly, the Partners agree that the Partnership and the other Partners
shall be entitled, in addition to other remedies that may be available to them,
to immediate injunctive relief from any breach of any of the provisions of this
Section 6.04(a) and to specific performance of their rights hereunder, as well
as to any other remedies available at law or in equity, pursuant to Section
10.04.


(b) Subject to Sections 6.04(a), a Partner or an Affiliate of a Partner may
engage in and possess interests in other business ventures of any and every type
and description, independently or with others, including ones in competition
with the Partnership and specifically including natural gas storage and oil and
gas exploration and production, with no obligation to offer to the Partnership,
any other Partner or any Affiliate of another Partner the right to participate
therein. Subject to Sections 6.04(a), the Partnership may transact business with
any Partner or Affiliate of a Partner, provided the terms of those transactions
are approved by the General Partner or expressly contemplated by this Agreement
or the O&M Agreement. Without limiting the generality of the foregoing, the
Partners recognize and agree that their respective Affiliates currently, or in
the future may, engage in various activities involving natural gas and
electricity marketing and trading (including futures, options, swaps, exchanges
of future positions for physical deliveries and commodity trading), gathering,
processing, storage, transportation and distribution, electric generation,
development and ownership, as well as other commercial activities related to
natural gas and that these and other activities by Partners’ Affiliates may be
based on natural gas that is stored in the Facilities or otherwise made possible
or more profitable by reason of the Partnership’s activities (herein referred to
as “Affiliate’s Outside Activities”). Subject to Sections 6.04(a), (i) no
Affiliate of a Partner shall be restricted in its right to conduct, individually
or jointly with others, for its own account any Affiliate’s Outside Activities,
and (ii) no Partner or its Affiliates shall have any duty or obligation, express
or implied, fiduciary or otherwise, to account to, or to share the results or
profits of such Affiliate’s Outside Activities with, the Partnership, any other
Partner or any Affiliate of any other Partner, by reason of such Affiliate’s
Outside Activities. The provisions of this Section 6.04(b) constitute an
agreement to modify or eliminate fiduciary duties pursuant to the provisions of
Section 17-1101 of the Act.

18

--------------------------------------------------------------------------------



6.05 Indemnification for Breach of Agreement. Each Partner shall indemnify,
protect, defend, release and hold harmless each other Partner, its Affiliates,
and its and their respective directors, officers, trustees, employees and agents
from and against any Claims asserted by or on behalf of any Person (including
another Partner) that result from a breach by the indemnifying Partner of this
Agreement; provided, however, that this Section 6.05 shall not (a) apply to any
Claim or other matter for which a Partner has no liability or duty, or is
indemnified or released, pursuant to Section 6.04 or pursuant to the terms of
any Storage Agreements or (b) hold the indemnified Person harmless from special,
consequential or exemplary damages, except in the case where the indemnified
Person is legally obligated to pay such damages to another Person.
 
6.06 General Regulatory Matters. Each Partner shall:


(a) cooperate fully with the Partnership, the General Partner and the Operator
in securing appropriate Authorizations for the development, construction and
operation of the Facilities, including supporting all applications to the FERC,
and in connection with any reports prescribed by any other Governmental
Authority having jurisdiction over the Partnership;


(b) join in any eminent domain takings by the Partnership, to the extent, if
any, required by Law;


(c) devote such efforts as shall be reasonable and necessary to develop and
promote the Facilities for the benefit of the Partnership, taking into account
the Partner’s Sharing Ratio, resources and expertise; and


(d) cooperate fully with the Partnership, the General Partner and the Operator
to ensure compliance with FERC Standards of Conduct, if applicable.
 
6.07 Disclaimer Of Duties. WITH RESPECT TO ANY ACTION, CONSENT OR APPROVAL, EACH
PARTNER, INCLUDING THE GENERAL PARTNER AND THE “REPRESENTATIVES” (AS DEFINED IN
THE GP LLC AGREEMENT), MAY TAKE OR NOT TAKE THE ACTION, OR GRANT OR WITHHOLD
CONSENT OR APPROVAL, IN ITS SOLE DISCRETION. THE PROVISIONS OF THIS SECTION 6.07
SHALL APPLY NOTWITH-STANDING THE NEGLIGENCE, GROSS NEGLIGENCE, WILLFUL
MISCONDUCT, STRICT LIABILITY OR OTHER FAULT OR RESPONSIBILITY OF ANY PARTNER AND
THE “REPRESENTATIVES” (AS DEFINED IN THE GP LLC AGREEMENT).


ARTICLE 7
TAXES
 
7.01 Tax Returns. In accordance with the O&M Agreement, the Operator is to
prepare and timely file (on behalf of the Partnership) all federal, state and
local tax returns required to be filed by the Partnership. Each Partner shall
furnish to the Operator all pertinent information in its possession relating to
the Partnership’s operations that is necessary to enable the Partnership’s tax
returns to be timely prepared and filed. The Partnership shall bear the costs of
the preparation and filing of its returns.
 
7.02 Tax Elections. The Partnership shall make the following elections on the
appropriate tax returns:


(a) to adopt as the Partnership’s fiscal year the calendar year;


(b) to adopt the accrual method of accounting;


(c) if a distribution of the Partnership’s property as described in Code Section
734 occurs or upon a transfer of a Partnership Interest as described in Code
Section 743 occurs, on request by notice from any Partner, to elect, pursuant to
Code Section 754, to adjust the basis of the Partnership’s properties;


(d) to elect to amortize the organizational expenses of the Partnership ratably
over a period of 60 months as permitted by Section 709(b) of the Code;

19

--------------------------------------------------------------------------------



(e) to elect to depreciate or amortize the assets of the Partnership using the
most rapid means available; and


(f) any other election the General Partner may deem appropriate.


Neither the Partnership nor any Partner shall make an election for the
Partnership to be excluded from the application of the provisions of subchapter
K of chapter 1 of subtitle A of the Code or any similar provisions of applicable
state law and no provision of this Agreement shall be construed to sanction or
approve such an election.
 
7.03 Tax Matters Partner.


(a) The General Partner shall serve as the “tax matters partner” of the
Partnership pursuant to Section 6231(a)(7) of the Code (the “Tax Matters
Partner”). The Tax Matters Partner shall take such action as may be necessary to
cause to the extent possible each other Partner to become a “notice partner”
within the meaning of Section 6223 of the Code. The Tax Matters Partner shall
inform each other Partner of all significant matters that may come to its
attention in its capacity as Tax Matters Partner by giving notice thereof on or
before the fifth Business Day after becoming aware thereof and, within that
time, shall forward to each other Partner copies of all significant written
communications it may receive in that capacity.


(b) The Tax Matters Partner shall provide any Partner, upon request, access to
accounting and tax information and schedules as shall be necessary for the
preparation by such Partner of its income tax returns and such Partner’s tax
information reporting requirements.


(c) Any cost or expense incurred by the Tax Matters Partner in connection with
its duties, including the preparation for or pursuance of administrative or
judicial proceedings, shall be paid by the Partnership.


(d) The Tax Matters Partner shall not bind any Partner to a settlement agreement
without obtaining the consent of such Partner. Any Partner that enters into a
settlement agreement with respect to any Partnership item (as described in Code
Section 6231(a)(3)) shall notify the other Partners of the settlement agreement
and its terms on or before the 90th Day after the date of the settlement.


(e) No Partner shall file a request pursuant to Code Section 6227 for an
administrative adjustment of Partnership items for any taxable year without
first notifying the other Partners. If the General Partner consents to the
requested adjustment, the Tax Matters Partner shall file the request for the
administrative adjustment on behalf of the Partners. If such consent is not
obtained on or before the 30th Day after such notice, or within the period
required to timely file the request for administrative adjustment, if shorter,
any Partner, including the Tax Matters Partner, may file a request for
administrative adjustment on its own behalf. Any Partner intending to file a
petition under Code Sections 6226, 6228 or other Code Section with respect to
any item involving the Partnership shall notify the other Partners of such
intention and the nature of the contemplated proceeding. In the case where the
Tax Matters Partner is the Partner intending to file such petition on behalf of
the Partnership, such notice shall be given within a reasonable period of time
to allow the other Partners to participate in the choosing of the forum in which
such petition will be filed.


(f) If any Partner intends to file a notice of inconsistent treatment under Code
Section 6222(b), that Partner shall give reasonable notice under the
circumstances to the other Partners of its intent and the manner in which the
Partner’s intended treatment of an item is (or may be) inconsistent with the
treatment of that item by the other Partners.


ARTICLE 8
BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS
 
8.01 Maintenance of Books; Reports. The Partners acknowledge that the O&M
Agreement will include provisions for the maintenance of the Partnership’s books
and records and the preparation of various reports.

20

--------------------------------------------------------------------------------



8.02 Bank Accounts. Funds of the Partnership shall be deposited in such banks or
other depositories as shall be designated from time to time by the General
Partner. All withdrawals from any such depository shall be made only as
authorized by the General Partner and shall be made only by check, wire
transfer, debit memorandum or other written instruction.


ARTICLE 9
WITHDRAWAL
 
9.01 No Right of Withdrawal. A Partner has no power or right voluntarily to
Withdraw from the Partnership.
 
9.02 Deemed Withdrawal. A Limited Partner is deemed to have Withdrawn from the
Partnership upon the occurrence of any of the following events:


(a) there occurs an event that makes it unlawful for the Limited Partner to
continue to be a Partner;


(b) the Limited Partner becomes Bankrupt;


(c) the Limited Partner commences liquidation or winding up;


(d) notice from the General Partner if the Limited Partner commits a Default and
the Default has not been cured; or


(e) the Limited Partner and/or any of its Affiliates has withdrawn as a Partner
of the General Partner under the GP LLC Agreement.
 
9.03 Effect of Withdrawal. A Limited Partner that is deemed to have Withdrawn
under Section 9.02 (a “Withdrawn Partner”), must comply with the following
requirements in connection with its Withdrawal:


(a) The Withdrawn Partner ceases to be a Partner immediately upon the occurrence
of the applicable Withdrawal event.


(b) The Withdrawn Partner shall not be entitled to receive any distributions
from the Partnership except as set forth in Section 9.03(e), and it shall not be
entitled to exercise any consent rights or to receive any further information
(or access to information) from the Partnership. The Sharing Ratio of that
Partner shall not be taken into account in calculating the Sharing Ratios of the
Partners for any purposes. This Section 9.03(b) shall also apply to a Breaching
Partner; but if a Breaching Partner cures its breach during the applicable cure
period, then any distributions that were withheld from that Partner shall be
paid to it, without interest.


(c) The Withdrawn Partner must pay to the Partnership all amounts it owes to the
Partnership.


(d) The Withdrawn Partner shall remain obligated for all liabilities it may have
under this Agreement or otherwise with respect to the Partnership that accrue
prior to the Withdrawal.


(e) From the date of the Withdrawal to the date of the payment, the former
Capital Account balance of the Withdrawn Partner shall be recorded as a
contingent obligation of the Partnership, and not as a Capital Account, until
payment is made. The rights of a Withdrawn Partner under this Section 9.03(e)
shall (i) be subordinate to the rights of any other creditor of the Partnership,
(ii) not include any right on the part of the Withdrawn Partner to receive any
interest (except as may otherwise be provided in the evidence of any
indebtedness of the Partnership owed to such Withdrawn Partner) or other amounts
with respect thereto; (iii) not require the Partnership to make any distribution
(the Withdrawing Partner’s rights under this Section 9.03(e) being limited to
receiving such portion of distributions as the General Partner may, in its Sole
Discretion, decide to cause the Partnership to make); (iv) not

21

--------------------------------------------------------------------------------



require any Partner to make a Capital Contribution or a loan to permit the
Partnership to make a distribution or otherwise to pay the Withdrawing Partner;
and (v) be treated as a liability of the Partnership for purposes of Section
11.02. Subject to the foregoing, payment to the Withdrawn Partner of its Capital
Account balance shall be made upon the earliest of: (A) such time as the General
Partner determines in its Sole Discretion to make such payment, (B) the later of
(I) two years from the date of Withdrawal, and (II) ten years from the date that
the Initial Facilities are placed into commercial operation, and (C) the
dissolution of the Partnership. Except as set forth in this Section 9.03(e), a
Withdrawn Partner shall not be entitled to receive any return of its Capital
Contributions or other payment from the Partnership in respect of its
Partnership Interest.


(f) The Sharing Ratio of the Withdrawn Partner shall be allocated among the
remaining Partners in the proportion that each Partner’s Sharing Ratio bears to
the total Sharing Ratio of all remaining Partners, or in such other proportion
as the Partners may unanimously agree.


ARTICLE 10
DISPUTE RESOLUTION
 
10.01 Disputes. This Article 10 shall apply to any dispute arising under or
related to this Agreement (whether arising in contract, tort or otherwise, and
whether arising at law or in equity), including (a) any dispute regarding the
construction, interpretation, performance, validity or enforceability of any
provision of this Agreement or whether any Person is in compliance with, or
breach of, any provisions of this Agreement, and (b) the applicability of this
Article 10 to a particular dispute. Any matter that is expressly stated herein
to be determinable by arbitration may be so determined pursuant to this Article
10 and if approval, consent, determination or other decision must, under the
terms of this Agreement, be made (or withheld) in accordance with a standard
other than Sole Discretion (such as a reasonableness standard), then the issue
of whether such standard has been satisfied may be a dispute to which this
Article 10 applies. Any dispute to which this Article 10 applies is referred to
herein as a “Dispute.” With respect to a particular Dispute, each Partner that
is a party to such Dispute is referred to herein as a “Disputing Partner.” The
provisions of this Article 10 shall be the exclusive method of resolving
Disputes.
 
10.02 Negotiation to Resolve Disputes. If a Dispute arises, any Disputing
Partner may initiate the dispute resolution procedure under this Article 10 by
notifying the other Disputing Partners (a “Dispute Notice”), after which the
Disputing Partners shall attempt to resolve such Dispute through the following
procedure:


(a) first, within 7 Days after receipt of the Dispute Notice, the
Representatives of the Disputing Partners shall meet (whether by phone or in
person) in a good faith attempt to resolve the Dispute;


(b) second, if the Dispute is still unresolved, then after the 20th Day
following the commencement of the negotiations described in Section 10.02(a) but
in no event later than the 30th Day after receipt of the Dispute Notice, the
chief executive officer (or his designee) of the Parent of each Disputing
Partner shall meet (whether by phone or in person) in a good faith attempt to
resolve the Dispute; and


(c) third, if the Dispute is still unresolved, then after the 10th Day following
the commencement of the negotiations described in Section 10.02(b), any
Disputing Party may submit the Dispute for resolution under the Federal
Arbitration Act by binding arbitration following the Commercial Arbitration
Rules of the American Arbitration Association (or, if that Association has
ceased to exist, its principal successor) (the “AAA”) then in effect, including
its evidentiary and procedural rules (excluding rules governing the payment of
arbitration, administrative or other fees or expenses to the Arbitrator(s) or
the AAA), to the extent that such rules do not conflict with the terms of this
Agreement, by notifying the other Disputing Partners (an “Arbitration Notice”)
within the applicable limitation period provided by law.
 
10.03 Selection of Arbitrator.


(a) For any case in which any claim, or combination of claims, is less than or
equal to $2,000,000, the arbitration shall be heard by a sole Arbitrator. Any
case in which any claim, or combination of claims, exceeds $2,000,000 will be
subject to the AAA’s Large, Complex Case Procedures and decided by the majority
of a panel of three neutral Arbitrators. The Arbitrator(s) shall be selected in
accordance with this Section 10.03.

22

--------------------------------------------------------------------------------



(b) For arbitrations conducted by a single Arbitrator, the Disputing Partner
that submits a Dispute to arbitration shall designate a proposed neutral sole
Arbitrator in its Arbitration Notice. If any other Disputing Partner objects to
a proposed sole Arbitrator, it may, on or before the tenth Day following
delivery of the Arbitration Notice, notify all of the other Disputing Partners
of its objection. All of the Disputing Partners shall attempt to agree upon a
mutually acceptable sole Arbitrator. If they have not done so, then after the
20th Day following delivery of the notice described in the immediately preceding
sentence, any Disputing Partner may request the AAA to designate the sole
Arbitrator. For arbitrations conducted by a panel of three Arbitrators, the
Disputing Partner initiating arbitration shall nominate one Arbitrator at the
time it initiates arbitration. The other Disputing Partner(s) shall collectively
nominate one Arbitrator on or before the 10th Day after receiving the
Arbitration Notice. The two Arbitrators shall appoint a third, neutral
Arbitrator. All arbitrators shall be competent and experienced in matters
involving the gas storage business in the United States, with at least ten years
of legal, engineering, or business experience in the gas industry, and shall be
impartial and independent of the Partners (and the other arbitrators, in the
case of arbitrations conducted by a panel of three arbitrators, except for prior
arbitrations) (each an “Arbitrator”). Each Disputing Partner shall pay for the
expenses incurred by the Arbitrator it appoints, if applicable, and the costs of
the sole Arbitrator or the third Arbitrator shall be divided equally among the
Disputing Partners. If any Arbitrator so chosen shall die, resign or otherwise
fail or becomes unable to serve as Arbitrator, a replacement Arbitrator shall be
chosen in accordance with this Section 10.03.
 
10.04 Conduct of Arbitration. The Arbitrator(s) shall expeditiously (and, if
possible, on or before the 90th Day after the Arbitrator(s)’s selection) hear
and decide all matters concerning the Dispute. Any arbitration hearing shall be
held in Wilmington, Delaware. Except as expressly provided to the contrary in
this Agreement, the Arbitrator(s) shall have the power (a) to gather such
materials, information, testimony and evidence as it deems relevant to the
dispute before it (and each Partner will provide such materials, information,
testimony and evidence requested by the Arbitrator(s), except to the extent any
information so requested is proprietary, subject to a third-party
confidentiality restriction or to an attorney-client or other privilege) and (b)
to grant injunctive relief and enforce specific performance. If they deem
necessary, the Arbitrator(s) may propose to the Disputing Partners that one or
more other experts be retained to assist it in resolving the Dispute. The
retention of such other experts shall require the unanimous consent of the
Disputing Partners, which shall not be unreasonably withheld. Each Disputing
Partner, the Arbitrator(s) and any proposed expert shall disclose to the other
Disputing Partners any business, personal or other relationship or affiliation
that may exist or may have existed between the Disputing Partner (or the
Arbitrator(s)) and the proposed expert; and any Disputing Partner may disapprove
of the proposed expert on the basis of that relationship or affiliation. The
decision of the Arbitrator(s) (which shall be rendered in writing) shall be
final, nonappealable and binding upon the Disputing Partners and may be enforced
in any court of competent jurisdiction; provided, however, that the Partners
agree that the Arbitrator(s) and any court enforcing the award of the
Arbitrator(s) shall not have the right or authority to award punitive, special,
consequential, indirect, exemplary or similar damages to any Disputing Partner.
The responsibility for paying the costs and expenses of the arbitration,
including compensation to any experts retained by the Arbitrator(s), shall be
divided equally among the Disputing Partners. Each Disputing Partner shall be
responsible for the fees and expenses of its respective counsel, consultants and
witnesses, unless the Arbitrator(s) determines that compelling reasons exist for
allocating all or a portion of those costs and expenses to one or more other
Disputing Partners.
 
10.05 Consolidation. While any matter is before the Arbitrator under this
Article 10, if any of the Disputing Partners party to the arbitration, or, if
applicable, their Affiliates desire to bring a matter before an arbitrator under
the GP LLC Agreement, the matter shall be consolidated with the matter under
this Agreement if, but only if, the Disputing Partners under this Agreement and
the Persons bringing the matter before an arbitrator under the GP LLC Agreement
are the same Persons or Affiliates of those Persons.


ARTILCE 11
DISSOLUTION, WINDING UP AND TERMINATION
 
11.01 Dissolution. The Partnership shall dissolve and its affairs shall be wound
up on the first to occur of the following events (each a “Dissolution Event”):

23

--------------------------------------------------------------------------------


(a) notice from the General Partner to the Limited Partners dissolving the
Partnership;


(b) entry of a decree of judicial dissolution of the Partnership under Section
17-802 of the Act;


(c) the Disposition or abandonment of all or substantially all of the
Partnership’s business and assets; or


(d) an event that makes it unlawful for the business of the Partnership to be
carried on.
 
11.02 Winding Up and Termination.


(a) On the occurrence of a Dissolution Event, the Operator shall serve as
liquidator under the supervision of the General Partner. The liquidator shall
proceed diligently to wind up the affairs of the Partnership and make final
distributions as provided herein and in the Act. The costs of winding up shall
be borne as a Partnership expense. Until final distribution, the liquidator
shall continue to operate the Partnership properties with all of the power and
authority of the Partners. The steps to be accomplished by the liquidator are as
follows:


(i) as promptly as possible after dissolution and again after final winding up,
the liquidator shall cause a proper accounting to be made by a recognized firm
of certified public accountants of the Partnership’s assets, liabilities and
operations through the last calendar day of the month in which the dissolution
occurs or the final winding up is completed, as applicable;


(ii) the liquidator shall discharge from Partnership funds all of the
indebtedness of the Partnership and other debts, liabilities and obligations of
the Partnership (including all expenses incurred in winding up and any loans
described in Section 4.02) or otherwise make adequate provision for payment and
discharge thereof (including the establishment of a cash escrow fund for
contingent liabilities in such amount and for such term as the liquidator may
reasonably determine); and


(iii) all remaining assets of the Partnership shall be distributed to the
Partners as follows:


(A) the liquidator may sell any or all Partnership property, including to
Partners, and any resulting gain or loss from each sale shall be computed and
allocated to the Capital Accounts of the Partners in accordance with the
provisions of Article 5;


(B) with respect to all Partnership property that has not been sold, the fair
market value of that property shall be determined and the Capital Accounts of
the Partners shall be adjusted to reflect the manner in which the unrealized
income, gain, loss and deduction inherent in property that has not been
reflected in the Capital Accounts previously would be allocated among the
Partners if there were a taxable disposition of that property for the fair
market value of that property on the date of distribution; and


(C) Partnership property (including cash) shall be distributed among the
Partners in accordance with Section 5.02; and those distributions shall be made
by the end of the taxable year of the Partnership during which the liquidation
of the Partnership occurs (or, if later, the 90th Day after the date of the
liquidation).


(b) The distribution of cash or property to a Partner in accordance with the
provisions of this Section 11.02 constitutes a complete return to the Partner of
its Capital Contributions and a complete distribution to the Partner of its
Partnership Interest and all the Partner’s property and constitutes a compromise
to which all Partners have consented pursuant to Section 17-502(b) of the Act.
To the extent that a Partner returns funds to the Partnership, it has no claim
against any other Partner for those funds.


(c) No dissolution or termination of the Partnership shall relieve a Partner
from any obligation to the extent such obligation has accrued as of the date of
such dissolution or termination. Upon such termination, any books and records of
the Partnership that there is a reasonable basis for believing will ever be
needed again shall be furnished to the liquidator, which shall keep such books
and records (subject to review by any Person that was a

24

--------------------------------------------------------------------------------



Partner at the time of dissolution) for a period at least three years. At such
time as the liquidator no longer agrees to keep such books and records, it shall
offer the Persons who were Partners at the time of dissolution the opportunity
to take over such custody, shall deliver such books and records to such Persons
if they elect to take over such custody and may destroy such books and records
if they do not so elect. Any such custody by such Persons shall be on such terms
as they may agree upon among themselves.
 
11.03 Deficit Capital Accounts. No Partner will be required to pay to the
Partnership, to any other Partner or to any third party any deficit balance that
may exist from time to time in another Partner’s Capital Account.
 
11.04 Certificate of Cancellation. On completion of the distribution of
Partnership assets as provided herein, the Partners (or such other Person or
Persons as the Act may require or permit) shall file a certificate of
cancellation with the Secretary of State of the State of Delaware, cancel any
other filings made pursuant to Section 2.05, and take such other actions as may
be necessary to terminate the existence of the Partnership. Upon the filing of
such certificate of cancellation, the existence of the Partnership shall
terminate (and the Term shall end), except as may be otherwise provided by the
Act or other applicable Law.


ARTICLE 12
GENERAL PROVISIONS
 
12.01 Offset. Whenever the Partnership is to pay any sum to any Partner, any
amounts that Partner owes the Partnership may be deducted from that sum before
payment.
 
12.02 Notices. Except as expressly set forth to the contrary in this Agreement,
all notices, requests or consents provided for or permitted to be given under
this Agreement must be in writing and must be delivered to the recipient in
person, by courier or mail or by facsimile or other electronic transmission. A
notice, request or consent given under this Agreement is effective on receipt by
the Partner to receive it; provided, however, that a facsimile or other
electronic transmission that is transmitted after the normal business hours of
the recipient shall be deemed effective on the next Business Day. All notices,
requests and consents to be sent to a Partner must be sent to or made at the
addresses given for that Partner on Exhibit A or in the instrument described in
Section 3.04, or such other address as that Partner may specify by notice to the
other Partners. Any notice, request or consent to the Partnership must be given
to all of the Partners. Whenever any notice is required to be given by Law, the
Certificate or this Agreement, a written waiver thereof, signed by the Person
entitled to notice, whether before or after the time stated therein, shall be
deemed equivalent to the giving of such notice.
 
12.03 Entire Agreement; Superseding Effect. This Agreement, the GP LLC
Agreement, and the O&M Agreement constitute the entire agreement of the Partners
and their Affiliates relating to the Partnership and the transactions
contemplated hereby and supersede all provisions and concepts contained in all
prior agreements.
 
12.04 Effect of Waiver or Consent. Except as otherwise provided in this
Agreement, a waiver or consent, express or implied, to or of any breach or
default by any Partner in the performance by that Partner of its obligations
with respect to the Partnership is not a consent or waiver to or of any other
breach or default in the performance by that Partner of the same or any other
obligations of that Partner with respect to the Partnership. Except as otherwise
provided in this Agreement, failure on the part of a Partner to complain of any
act of any Partner or to declare any Partner in default with respect to the
Partnership, irrespective of how long that failure continues, does not
constitute a waiver by that Partner of its rights with respect to that default
until the applicable statute-of-limitations period has run.
 
12.05 Amendment or Restatement. This Agreement or the Certificate may be amended
or restated only by a written instrument executed (or, in the case of the
Certificate, approved) by all Partners.
 
12.06 Binding Effect. Subject to the restrictions on Dispositions set forth in
this Agreement, this Agreement is binding on and shall inure to the benefit of
the Partners and their respective successors and permitted assigns.

25

--------------------------------------------------------------------------------



12.07 Governing Law; Severability. THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION. WITHOUT
LIMITING THE PROVISIONS OF ARTICLE 10, A PARTNER MAY BRING AN ACTION ARISING
UNDER OR RELATING TO THIS AGREEMENT, IF AT ALL, ONLY IN COURTS OF THE STATE OF
DELAWARE OR (IF IT HAS JURISDICTION) THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF DELAWARE. In the event of a direct conflict between the provisions
of this Agreement and any mandatory, non-waivable provision of the Act, such
provision of the Act shall control. If any provision of the Act provides that it
may be varied or superseded in a limited partnership agreement (or otherwise by
agreement of the partners of a limited partnership), that provision shall be
deemed superseded and waived in its entirety if this Agreement contains a
provision addressing the same issue or subject matter. If any provision of this
Agreement or the application thereof to any Partner or circumstance is held
invalid or unenforceable to any extent, (a) the remainder of this Agreement and
the application of that provision to other Partners or circumstances is not
affected thereby, and (b) the Partners shall negotiate in good faith to replace
that provision with a new provision that is valid and enforceable and that puts
the Partners in substantially the same economic, business and legal position as
they would have been in if the original provision had been valid and
enforceable.
 
12.08 Further Assurances. In connection with this Agreement and the transactions
it contemplates, each Partner shall execute and deliver any additional documents
and instruments and perform any additional acts that may be necessary or
appropriate to effectuate and perform the provisions of this Agreement and those
transactions; provided, however, that this Section 12.08 shall not obligate a
Partner to furnish guarantees or other credit supports by such Partnership’s
Parent or other Affiliates.
 
12.09 Waiver of Certain Rights. Each Partner irrevocably waives any right it may
have to maintain any action for dissolution of the Partnership or for partition
of the property of the Partnership.
 
12.10 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same instrument.






[Remainder of page intentionally left blank. Signature page follows.]
 


 






26

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the Partners have executed this Agreement as of the date
first set forth above.
 


 
PARTNERS:
 
GENERAL PARTNER
 
STECKMAN RIDGE GP, LLC


By: Spectra Energy Transmission Services, LLC, partner


By:  /s/ Mark Fiedorek
Name:  Mark Fiedorek
Title:    Vice President


By: NJR Steckman Ridge Storage Company, partner


By: /s/  Richard R. Gardner
Name:  Richard R. Gardner
Title:    Vice President
 
LIMITED PARTNERS:
 
SPECTRA ENERGY TRANSMISSION RESOURCE, LLC
 
By:  /s/ Mark Fiedorek
Name:  Mark Fiedorek
Title:    Vice President
   
 
NJR STECKMAN RIDGE STORAGE COMPANY


By: /s/  Glenn C.Lockwood
Name:   Glenn C. Lockwood_
Title:     Senior Vice President and
               Chief Financial Officer
 


 


 




 



[Signature page to Limited Partnership Agreement of Steckman Ridge, LP]





27

--------------------------------------------------------------------------------




 
EXHIBIT A
 
PARTNERS
 


Name and Address
Sharing Ratio
Parent
Steckman Ridge GP, LLC
5400 Westheimer Court
Houston, Texas 77056-5310
Attn: Christine M. Pallenik
Fax: (713) 386-4694
 
With a copy to:
 
1415 Wyckoff Road
Wall, NJ 07719
Attn: William P. Scharfenberg
Fax: (732) 938-1226
1%
N/A
Spectra Energy Transmission Resource, LLC
5400 Westheimer Court
Houston, Texas 77056-5310
Attn: Christine M. Pallenik
Fax: (713) 386-4694
49.5%
Spectra Energy Corp
NJR Steckman Ridge Storage Company
1415 Wyckoff Road
Wall, NJ 07719
Attn: William P. Scharfenberg
Fax: (732) 938-1226
49.5%
New Jersey Resources Corporation

 










28

--------------------------------------------------------------------------------




 
EXHIBIT B
 
INITIAL FACILITIES
 


 
A natural gas storage facility with an expected working capacity of
approximately 10.3 billion cubic feet, located within the area defined on
Exhibit C to this Agreement, which facility will include:
 

·  
New wells and the conversion of 5 existing wells to injection and withdrawal
wells

 

·  
A gathering system comprised of primarily of NPS 6, 8 and 16 pipe.

 

·  
A station comprised of a driver and compression, dehydration, separator, heater,
cooler, slug catcher, buildings, measurement and regulation.

 

·  
Base gas

 


 










29

--------------------------------------------------------------------------------




 
EXHIBIT C
 
NON-COMPETITION AREA
 


The following areas, from the surface to all depths:
 

·  
The area inside the brown line on Exhibit F to the PSA




·  
Any shaded tracts on Exhibit F to the PSA




·  
Any other leases conveyed to the Partnership at the Closing under the PSA



 










30

--------------------------------------------------------------------------------




 
EXHIBIT D
 
O&M AGREEMENT
 




 
Parties
 
 
The Partnership, the General Partner, and the Operator
 
 
Term
 
 
Through the Term of the Partnership subject to early termination as provided
below
 
 
Summary of Services
 
 
·  Development of the Initial Facilities
 
 
·  Direct Operation and Maintenance of Facilities
 
 
·  Gas Control and Regulatory Services
 
 
·  Business Development and Marketing
 
 
·  Accounting Services
 
 
·  FERC Regulatory Requirements and Filings
 
 
Development of the Initial Facilities
 
 
The Operator shall manage the development, application and agency/commission
approval process for the construction and operation of the Initial Facilities
 
 
The Operator may enter into design, construction, equipment procurement,
maintenance, and service agreements in the name of the Partnership within such
guidelines as the Partnership may establish from time to time or as the
Partnership otherwise may approve.
 
 
Direct Operation and Maintenance Services
 
 
The Operator shall manage the day-to-day direct operation and maintenance of the
Facilities, including managing supplies and consumables; property and lease
commitments; communications; and insurance.
 
 
In conducting operations and maintenance, the Operator may change the physical
Facilities; provided, however, the Partnership must approve any significant
reconfiguration of the Facilities.
 
 
The Operator may enter into design, construction, equipment procurement,
maintenance, and service agreements in the name of the Partnership within such
guidelines as the Partnership may establish from time to time or as the
Partnership otherwise may approve.
 
 
Gas Control and Regulatory Services
 
 
The Operator shall manage the gas control operations of the Facilities including
Gas Control and Gas Management Services; Legal; and Regulatory. This will also
include managing nominations and allocations; planning and scheduling
withdrawals and injections as well as managing the FERC posting requirements on
Operator’s LINK system. Regulatory strategies and tariff filings will be
completed within such guidelines as the Partnership may establish from time to
time or as the Partnership otherwise may approve.
 
 
Business Development and Marketing
 
 
The Operator shall negotiate and, on behalf of the Partnership, execute and
deliver Storage Agreements within such guidelines as the Partnership may
establish from time to time or as the Partnership otherwise may approve. The
Operator also shall oversee the performance of Storage Agreement and, on behalf
of the Partnership, exercise the Partnership’s rights under Storage Agreements.
 
 
Accounting Services
 
 
The Operator shall prepare the following reports and other materials for the
Partnership and, where applicable, the General Partner:
 
 
·  Monthly balance sheets, income statements, and cash flow statements
 
 
·  Quarterly balance sheets, income statements, and cash flow statements
 
 
·  Annual balance sheets, income statements, and cash flow statements (NJR shall
coordinate the audit of those statements)
 
 
·  Federal, state and local income tax returns as appropriate
 
 
·  Proposed capital and operating budgets for the Partnership, to be approved by
the General Partner as provided in the GP LLC Agreement
 
 
The Operator also shall receive all funds in the name of the Partnership,
deposit them in bank or other accounts of the Partnership or the General Partner
(as applicable), and from those funds pay all amounts the Partnership or the
General Partner (as applicable) owes to third parties.
 
 
Fees for Services; Cost Reimbursement
 
 
The Operator shall be paid the following fees for its services:
 
 
·  The Partnership shall pay the Operator a fixed monthly fee (for reimbursement
of reasonable overhead costs) plus reimbursement for particular services or
expenses . Requests for reimbursement shall be supported with appropriate
detail.
 
 
·  On behalf of the General Partner the Operator will prepare an analysis of
fair market value of these services in support of a review of the fees every 3
years. This analysis will be subject to review and comment by NJR. Service fees
shall be subject to change based on the results of such analysis.
 
 
·  NJR shall have the right to audit Operator’s accounts and records relating to
the Partnership.
 
 
The Operator is not responsible for the fees or expenses of the Partnership’s or
the General Partner’s auditors, legal counsel, engineering or design firms or
other third parties providing services [except to the extent explicitly noted
above].
 
 
Partnership Decisions
 
 
The General Partner is authorized to make all decisions on behalf of the
Partnership under the O&M Agreement.
 
 
Early Termination
 
 
The Operator on the one hand, and the Partnership and the General Partner on the
other, may terminate the Agreement:
 
 
·  If the other party has failed to make payments of more than $1,000,000 in the
aggregate and those amounts have been outstanding more than 30 days
 
 
·  If the other party fails to perform any material obligations and that failure
remains unremedied more than 30 days after notice from the terminating party
 
 
·  Sale of the Partnership or its assets, or the dissolution of the Partnership
 
 
·  Other standard termination events, such as bankruptcy or insolvency of the
Operator
 
 
Nature of Services
 
 
The Operator is performing its services as an independent contractor and (other
than as specifically authorized) not as an agent of the Partnership or the
Company. The O&M Agreement shall obligate the Operator to perform its services
in accordance with budgetary and other guidelines specified by the Partnership.
The Operator shall operate the Facilities as a reasonable and prudent operator.
Provided the Operator conducts its activities as just described and has
otherwise complied with the O&M Agreement, the Partnership shall indemnify the
Operator, its Affiliates, and their respective officers, employees, and agents
from and against all liabilities they may incur in connection with or arising
out of the O&M Agreement. In the absence of intentional misconduct, the
Operator’s liability is limited to the amount of fees for its services.
 
 
Miscellaneous
 
 
The O&M Agreement will include confidentiality, conflicts, dispute resolution
and other provisions similar to those in Sections 3.06 and 6.04 and Articles 10
and 12 of the Limited Partnership Agreement of the Partnership.
 


